IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                             AP-75,882



                 EX PARTE ALBERT LAWRENCE EHRET, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 50,187-E IN THE 108 TH DISTRICT COURT
                           FROM POTTER COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of

marihuana and sentenced to ten years’ imprisonment and a ten thousand dollar fine. The Seventh

Court of Appeals affirmed his conviction. Ehret v. State, No. 07-05-201-CR (Tex. App.–Amarillo,

delivered June 1, 2006).

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed and failed to inform him of
his right to file a pro se petition for discretionary review.

        Appellate counsel filed an affidavit with the trial court. Based on that affidavit, we find that

Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the

judgment of the Seventh Court of Appeals in Cause No. 07-05-201-CR that affirmed his conviction

in Case No. 50,187-E from the 108th Judicial District Court of Potter County. Ex parte Wilson, 956
S.W.2d 25 (Tex. Crim. App. 1997). Applicant shall file his petition for discretionary review with

the Seventh Court of Appeals within 30 days of the date on which this Court’s mandate issues.



Delivered: April 2, 2008
Do not publish